EXHIBIT 10.2

 

LONG TERM INCENTIVE BONUS AGREEMENT

 

THIS LONG TERM INCENTIVE AGREEMENT (“Agreement”) is made by and between James R.
Stewart, a Minnesota resident (“Employee”) and Rimage Corporation, a Minnesota
corporation (the “Company”), and is dated as of February 21, 2013.

 

WHEREAS, the Company has recognized Employee as a key contributor to the success
of the Company and the Company wishes to provide Employee with an incentive to
continue employment with the Company through July 1, 2015, as it continues to
work through a transformation that will lead the Company towards further
success; and

 

WHEREAS, the Company agrees to provide Employee a cash bonus (“LTI Bonus”)
according to the terms and conditions hereinafter set forth in return for
Employee’s continued employment;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter contained, the parties hereto agree as follows:

 

1.             LTI Bonus

 

1.1        Plan Controls. This Agreement sets forth the terms and conditions of
an award of a Stock Incentive consisting of cash to Employee under the Section
14 of the Rimage Corporation Second Amended and Restated 2007 Stock Incentive
Plan (the “Plan”) that is intended to qualify for the Performance-Based
Exception. Capitalized terms used herein and not defined shall have the meaning
given such terms in the Plan; provided that the term “Cause” shall have the
meaning given in that certain Amended and Restated Letter Agreement dated
February 21, 2013 between the Company and Employee as may be further amended or
amended and restated (the “Letter Agreement”).

 

1.2        LTI Bonus Period. The Employee will be eligible for an LTI Bonus in
the amount of $590,000 at the target level, of which 50% is based on time (the
“Time Portion”) and of which 50% is based on performance (“Performance Portion”)
as provided in this Agreement with the actual amount of the Performance Portion
determined by the Committee based upon performance measures approved by the
Committee for the two twelve month periods ending December 31, 2013 and 2014
(the “Performance Periods”).

 

1.3        Payment of Time Portion. The Time Portion will be paid in lump sum
installments in accordance with the following schedule, no later than the first
regular payroll date after the installment date, but only if Employee is
employed by the Company on the installment date set forth below and has been
continuously so employed through such date:

 

Installment Date Percentage payable before taxes and other withholdings March 1,
2014 25% of Time Portion March 1, 2015 25% of Time Portion July 1, 2015 50% of
Time Portion

 

 

1

 

1.4        Payment of Performance Portion. The Committee shall determine the
achievement of the performance measures for each Performance Period and the
corresponding Performance Portion, if any, earned by Employee with respect to
such Performance Period. The Performance Portion will be paid in lump sum
installments in accordance with the following schedule, no later than the first
regular payroll date following the installment date, but only if Employee is
employed by the Company on the installment date set forth below and has been
continuously so employed through such date:

 

Installment Date Percentage payable before taxes/other withholdings March 1,
2014 25% of Performance Portion multiplied by the 2013 matrix performance factor
March 1, 2015 25% of Performance Portion multiplied by the 2014 matrix
performance factor July 1, 2015 50% of Performance Portion multiplied by the
weighted average of 2013 and 2014 matrix performance factors

 

1.5        Upon Termination without Cause.

 

(a)        Notwithstanding anything in Sections 1.3 and 1.4 to the contrary, if
Employee’s employment is terminated by the Company without Cause, subject to the
execution and delivery to the Company of a general release and continued
compliance with the Nondisclosure and Noncompetition Agreement with the Company
as described in Section 1(c) of the Letter Agreement, the Company will pay
Employee an amount equal to:

 

(i)        the full amount of the Time Portion; and

 

(ii)        the Performance Portion based upon the achievement of performance
measures, as determined by the Committee, for each year of the Performance
Periods completed prior to the termination or if any year of the Performance
Periods is not completed, assuming the matrix performance factors were 1.0 for
that year.

 

(b)        The amounts payable under Section 1.5(a) shall be paid in a lump sum
no later than the first regular payroll date following the date of termination,
subject to applicable tax withholding.

 

(c)        For purposes of this Agreement, “termination of employment” shall be
interpreted consistent with the term “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h).

 

(d)        If Employee’s employment is terminated by the Company without Cause
on the date of a Change in Control, Employee shall be entitled to the amounts
under Section 1.6 in lieu of this Section 1.5. Upon payment to Employee of
amounts under either Section 1.5 or Section 1.6, Employee shall have no further
rights to the payment of the LTI Bonus and in no case shall Employee be entitled
to amounts under both Section 1.5 and Section 1.6.

 

2

 

1.6        Upon Change In Control.

 

(a)        Notwithstanding anything in Sections 1.3 and 1.4 to the contrary, if
a Change in Control shall occur while Employee is employed by the Company, the
Company shall pay Employee an amount equal to:

 

(i)        the full amount of the Time Portion; and

 

(ii)        the Performance Portion based upon the achievement of performance
measures during the Performance Periods, whether or not completed, as determined
by the Committee.

 

(b)        The amounts payable under Section 1.6(a) shall be paid in a lump sum
no later than the first regular payroll date following the date of the Change in
Control, subject to applicable tax withholding.

 

(c)        The payments received by Employee or to be received by Employee under
Section 1.6(a) of this Agreement shall be subject to Section 2(e) of the Letter
Agreement to the extent constituting a “parachute payment” under Section 280G of
the Code.

 

2.             Closed Window. Employee agrees that at any time during the
Performance Periods during which achievement of a stock price performance
measure is being determined, Employee shall be prohibited from trading in
securities of the Company under the Company’s Policy Regarding Buying and
Selling Securities and such period of time shall be a closed window period as to
Employee.

 

3.             Miscellaneous.

 

3.1        Letter Agreement Provisions. This Agreement shall be subject to the
provisions of the Letter Agreement relating to arbitration (Section 3),
successors (Section 5), and delay for specific employees (Section 7), each of
which are incorporated into this Agreement.

 

3.2        Section 409A. Notwithstanding the foregoing, it is the intention of
the parties that this Agreement be exempt from Code §409A to the greatest extent
possible. Accordingly, all provisions herein shall be construed and interpreted
consistent with that intent, but that, to the extent any payment constitutes
nonqualified deferred compensation, the Company shall amend any such provision
pertaining to such payment to comply with Code §409A and the regulations
thereunder, in the least restrictive manner necessary without any diminution in
the value of the payments to Employee.

 

3.3        Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Minnesota, without regard to
conflicts of law provisions.

 

3

 

3.4        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which, when taken
together, shall constitute one instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

 

COMPANY: RIMAGE CORPORATION                     By:  /s/  Sherman L. Black    
Its:  Chief Executive Officer                   EMPLOYEE: /s/  James R. Stewart
    James R. Stewart  

 

 

 

 

 

 

 

4



 